Citation Nr: 1213152	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-50 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite, and if so, whether the claim may be allowed.

2.  Entitlement to service connection for a lung disorder, diagnosed as mild obstructive disease and benign granulomatous disease, to include as due to in-service exposure to concrete dust and/or mustard gas and/or Lewisite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veteran's Affairs (VA) Regional Offices (RO).  The claim of service connection for basal cell carcinoma of the right ear was initially denied in a June 2006 rating decision of the Muskogee, Oklahoma RO.  All claims involving alleged mustard agent or Lewisite exposure are centrally processed at that RO.  Subsequently, jurisdiction over this case was transferred back to the RO in Winston-Salem, North Carolina, the RO closest to the Veteran's home.  The claim of service connection for a lung disorder, to include as due to exposure to concrete dust during service, was initially denied in a March 2007 rating decision.  

A July 2008 rating decision found that new and material evidence had not been submitted sufficient to reopen the claim of service connection for basal cell carcinoma of the right ear and that new and material evidence had been received sufficient to reopen the claim of service connection for a lung disorder which was denied on the merits.  At the Veteran's request, the claims currently on appeal were reconsidered by the Cleveland RO and in a December 2008 rating decision, it was determined that new and material evidence had not been submitted sufficient to reopen the claim of service connection for basal cell carcinoma of the right ear and the denial of service connection for a lung disorder secondary to concrete dust exposure was confirmed and continued.  

Regardless of the determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  In this regard, the Board acknowledges that the Veteran's claim of service connection for a lung disorder has been adjudicated on the basis of new and material evidence.  However, statements received from the Veteran within one year of the initial March 2007 denial of service connection for a lung condition reveal the Veteran continued to pursue the claim on an ongoing basis.  As such, the Board will review this claim on a de novo basis.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In March 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2011).

In March 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The evidence of record establishes that the Veteran likely had full-body in-service exposure to mustard gas and/or Lewisite.

3.  Service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite, was denied by rating action of June 2006.  It was stated that in-service exposure to mustard gas had not been established, that there was no medical evidence showing a relationship between basal cell carcinoma and the claimed exposure to mustard gas during service, nor was there evidence that the condition existed or was made worse during service or that it existed since the Veteran's October 1945 discharge to the present time.  The appellant was notified and no appeal followed.

4.  Evidence associated with the file since the June 2006 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically, the Veteran has provided additional facts and information about his unit's history, activities and assignments during service which indicate that mustard gas was present at the location where the Veteran was stationed from April to July 1944 and that he was likely involved in the handling of vesicant agents during service.  The Veteran also provided additional statements and testimony with additional details about his alleged in-service exposure to mustard gas, to include the specific dates, locations, and frequency of his alleged exposure and he reported receiving treatment during service for peeling of his ears.  

5.  The Veteran's basal cell carcinoma of his right ear is not a presumptive condition associated with in-service exposure to mustard gas and/or Lewisite for purposes of establishing entitlement to service connection, and the lesion excised from the Veteran's right ear in August 2006, diagnosed as basal cell carcinoma, is not shown to be etiologically related to an in-service disease, injury, or event.

6.  The Veteran's current lung disorder, diagnosed July 2010 as mild chronic obstructive disease and benign granulomatous disease, can not be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The June 2006 rating action denying service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite, is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since entry of the decision in June 2006, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  

3.  Basal cell carcinoma of the Veteran's right ear was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).

4.  With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for chronic obstructive pulmonary disease, to include as due to in-service exposure to mustard gas and/or Lewisite, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2006 letter, the Veteran was provided notice regarding the evidence necessary to show in-service exposure to mustard gas and/or Lewisite.  In a March 2008 pre-adjudication letter, the Veteran was provided notice regarding reopening a claim for service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite.  The March 2008 letter advised the Veteran that his claim for service connection for this condition was previously denied in an unappealed June 2006 rating decision because there was no medical evidence that he had a presumptive condition associated with in-service exposure to mustard gas and/or Lewisite, there was no medical evidence showing that this condition began or was made worse during service or that it has be continuously present since discharge.  He was advised that evidence submitted must relate to those facts.  The March 2008 letter also provided notice regarding what information and evidence is needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2008 letter further advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  Similar information was provided in an August 2008 letter.  

Regarding the claim for service connection for a lung condition, to include as due to in-service exposure to concrete dust and/or mustard gas and/or Lewisite, a November 2006 pre-adjudication letter provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Similar information was also provided in subsequent March and August 2008 letters.  The claims were last readjudicated in February 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including incomplete service treatment records, VA treatment records, private treatment records, senatorial and presidential correspondence, and lay statements and testimony of the Veteran.  The Board notes that it has been shown that the Veteran's complete service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In this regard, the Board acknowledges that the Veteran reportedly sought treatment for peeling/blistering of the ears while serving in Riesely, England at USAAF Station 541 between April and July 1944.  The Board also acknowledges it does not appear that any additional development action has been undertaken regarding October 2009 correspondence from the National Personnel Records Center that indicated that the morning reports sought to confirm the aforementioned in-service treatment could not be requested without indication of the type of injury or treatment received.  However, the Board finds that additional development action is not warranted in this case because even if the requested morning reports did exist and did show that the Veteran received treatment as alleged, it would only serve as evidence to corroborate the  claimed in-service exposure to mustard gas and/or Lewisite.  However, it would not be productive of evidence needed to establish service connection for basal cell carcinoma of the right ear because it remains that such is not a presumptive condition associated with exposure to mustard gas and/or Lewisite.  In addition, the Veteran has not alleged at any time that he received an in-service diagnosis of basal cell carcinoma of the right ear.  In addition, as the Veteran has testified that his ear blistered on only on one occasion during service and it was successfully treated without recurrence during service or until his August 2006 diagnosis or at most 3 years prior as indicated in the August 2006 treatment note, it remains that there is no medical evidence showing continuity of symptomatology of basal cell carcinoma of the right ear since the Veteran's discharge.  Indeed, the October 1945 separation examination was negative for any findings or complaints pertaining to scarring or any other skin abnormality of the right ear.  Moreover, at the April 2009 hearing, the Veteran explicitly denied in-service sun exposure of his right ear.

The Board acknowledges that the Veteran has not been afforded a VA examination with a medical opinion concerning the etiology of the August 2006 diagnosis of basal cell carcinoma of the right ear.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the post-service evidence does not show a diagnosis of a presumptive condition of the right ear subject to service connection due to exposure to mustard gas during service. In addition, there is no evidence suggesting that the condition began during service or may otherwise be related to any incident of the Veteran's service.  Indeed, basal cell carcinoma of the right ear was not diagnosed until August 2006, more than 60 years following discharge.  Furthermore, the record contains no competent evidence, to include the lay testimony of record, suggesting a causal relationship between the current disability and active service or continuous symptomatology since discharge.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service to include as due to the alleged in-service exposure to mustard gas such as to require an examination, even under the low threshold of McLendon. 

The Veteran was afforded a VA contract examination pertaining to his claimed lung condition in July 2010.  Subsequently, the Veteran and representative have asserted that the examination was inadequate due to the examiner's inaccurate statements concerning the correct date of the Veteran's discharge and that his post-service activities were unknown and may have resulted in exposure to agents that are harmful to the lungs.  However, in light of favorable outcome of this issue discussed in more detail below, the Board finds that the aforementioned inaccuracies at the July 2010 examination did not prejudice the Veteran or his claim.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

 

	(CONTINUED ON NEXT PAGE)


Analysis 

New and material evidence to re-open a claim of service connection for basal cell carcinoma of the right ear

The Veteran contends that he is entitled to service connection for basal cell carcinoma of his right ear due to exposure to mustard gas and/or Lewisite during active service.  Specifically, he asserts that had multiple daily full-body exposures while stationed at Riseley Bedfordshire, England from April 3, 1944 to July 16, 1944 where he constructed cement platforms for the storage of mustard gas and moved leaky barrels of mustard gas into storage facilities.  He asserts that he sought treatment for blistering of his ears which allegedly was not uncommon for those stationed there at that time.  

The Board observes that the Veteran's claim for service connection for basal cell carcinoma of the right ear was previously considered and denied by the RO in a June 2006 rating decision.  The Veteran did not appeal that determination.  In general, a rating decision that is not timely appealed is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, at the time of the original rating decision in June 2006, there was no evidence that the Veteran's basal cell carcinoma on his right ear was present or was made worse during military service, nor was there evidence showing that basal cell carcinoma of the right ear existed since his October 1945 discharge from service to the present time.  Regarding the Veteran's assertion that such condition is due to exposure to mustard gas and/or Lewisite during service, his alleged exposure to mustard gas and/or Lewisite had not been verified and there was no medical evidence showing a relationship between his August 2006 diagnosis of basal cell carcinoma on his right ear and his alleged exposure to mustard gas and/or Lewisite during service.

Evidence received since the June 2006 decision includes additional details pertaining to the Veteran's and his unit's locations and activities during service which tends to corroborate the Veteran's claimed in-service exposure to mustard gas and/or Lewisite.  In addition, statements received from the Veteran and his representative assert that 38 C.F.R. § 3.316 clearly allows for service connection for basal cell carcinoma of the right ear as a result of in-service exposure to mustard gas.  Finally, the representative's March 2012 brief stated that a September 2011 private medical opinion from Dr. Eubanks provided a medical link between this condition and the Veteran's alleged in-service exposure to mustard gas.

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the evidence demonstrates that the Veteran was likely stationed within close proximity to mustard gas during service in that he was stationed at a location historically noted to be a place of storage for leaky barrels of mustard gas.  It also shows that the Veteran likely experienced peeling of his right ear during service which is a symptom that has been medically determined to be an immediate effect of exposure to mustard gas.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Mustard Gas Exposure

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2011). 

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2011); see also Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

In this case, the Veteran asserts that he is entitled to service connection for basal cell carcinoma of the right ear to include as due to exposure to mustard gas during service and for a lung condition to include as due to mustard gas and/or concrete dust exposure during service.  Specifically, the Veteran asserts that was exposed to concrete dust during service while constructing cement platforms for the storage of mustard gas.  In doing such assignments, the Veteran has alleged that he underwent multiple daily full-body exposures to mustard gas from April 3, 1944 to July 16, 1944 while constructing stands for depots and moving leaky barrels of mustard gas into storage facilities while stationed at Riseley, Bedfordshire, England.  During that time, the Veteran denied receiving treatment for respiratory complaints, however, he reportedly did seek treatment for blistering of his ears which allegedly was not uncommon for the soldiers stationed there during that time.  

In support of his claims, the Veteran submitted excerpts from historical literature, online articles and the unit history of the 1303rd  Engineers General Service Regiment.  The aforementioned evidence indicated that on April 3, 1944, the 1303rd arrived at the U.S. Army Air Force (USAAF) Station 541 located in Riseley/Melchbourne Park.  The historical research and literature submitted by the Veteran shows that this was the unit's permanent station until July 1944 and it was also the location of the American Forward Filling Depot (FFD 2).  It indicates that leaky barrels of mustard gas from all 5 FFDs were sent to that location for disposal.  The unit's regimental history that was received by the Veteran from the National Archived Records Association (NARA) shows that the unit's assignments included constructing hard standings for bomb storage among other things.  The historical literature suggests that the unit stayed in a tent city next to the largest mustard gas generating plant in the UK and in the middle of a large bomb storage depot.  

The Veteran's incomplete service personnel records show that he was assigned to Company D of the 1303rd Engineers noted above.  His military occupational specialty was an electrician general.  The Veteran's DD Form 214 confirms that he arrived in the European Theater of Operations on April 4, 1944 and he departed for the United States on September 29, 1945.  Moreover, the Veteran submitted a VHA letter indicating that exposure to mustard gas occurred during experiments, war-time exposure, and during the handling and shipping of mustard gas.  

The Board acknowledges that the Veteran's claimed exposure to mustard gas has not been verified by correspondence requested and received from the Department of Defense and from the Mustard Gas Manager at VA Compensation and Pension Services.  However, the Veteran has testified and provided significant evidence that tends to corroborate that he was likely exposed to leaky mustard gas containers while moving and handling them for storage purposes during service.  The Board finds the Veteran's testimony on this issue, which is largely supported by the Veteran's own historical research and his unit's regimental history received from the NARA, to be credible.  Under these circumstances, after weighing the evidence of record and resolving any doubt in the Veteran's favor, the Board concludes that the Veteran likely endured full-body exposures to mustard gas while in service.

Although 38 C.F.R. § 3.316 does not define the term "full-body exposure," the Board has reviewed the Federal Register (FR) discussing the amendment to the July 1992 version of this regulation which, at that time, applied "only to those Veterans who experienced full-body exposure to mustard gas while participating in secret tests of protective equipment during World War II."  However, effective January 6, 1993, 38 C.F.R. § 3.316 was amended to cover "any full-body exposure to mustard gas or Lewisite during military service, to include those exposed under battle field conditions in World War I, those present at the German air raid on the harbor of Bari Italy in World War II, those engaged in manufacturing and handling vesicant agents during military service, etc."  59 FR 42499, Aug. 18, 1994.  Therefore, because the Veteran asserts that he handled and transported barrels of leaky mustard gas daily for 2 to 3 months during service which tends to be corroborated by the additional evidence of record, and because such assertions appear to be consistent with the Veteran's MOS, the Board concludes that the Veteran likely had multiple full-body exposures to mustard gas during service.  

Under these circumstances, a nexus, and hence service connection, will be presumed for any current presumptive conditions that are shown, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2011); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Service connection for basal cell carcinoma of the right ear, to include as due to exposure to mustard gas during service

Review of post-service treatment records reveal complaints of a 3 year history of a non healing lesion on the Veteran's right ear in January 2006.  A punch biopsy was performed in August 2006 which revealed a diagnosis of basal cell carcinoma, adenomatoid type, with features of actinic keratosis.  Due to positive margins, a wedge excision was performed in September 2006 which revealed skin with a scar, chronic inflammation, and basal cell degeneration of the dermis without a residual tumor. 

The Board notes that the only skin cancer included in the presumptive diseases associated with mustard gas exposure is squamous cell carcinoma of the skin.  Basal cell carcinoma is not a disease or disability included in the presumptive diseases associated with mustard gas exposure.  The Board acknowledges the representative's and the Veteran's assertions that basal cell carcinoma is a presumptive disease associated with mustard gas exposure.  However, the Board notes that the conditions covered by the presumption in 38 C.F.R. § 3.316 are based on a National Academy of Sciences (NAS) study of the long-term health effects of exposure to vesicant (blistering) agents, which found a relationship between such exposure and the subsequent development of certain conditions.  See 59 FR 42499, Aug. 18, 1994.  In so doing, NAS found that there are few data to argue either for or against a causal relationship between exposure to vesicant agents and other conditions.  Id.  In this regard, VA has indicated that the doctrine of reasonable doubt is not applicable pertaining to a finding of a causal relationship between mustard gas exposure and any additional diseases or disorders not listed in 38 C.F.R. § 3.316.  The doctrine of reasonable doubt applies where there is an approximate balance of positive and negative evidence as distinguished from pure speculation or remote possibility as is the case here.  Id.  The doctrine was never intended for use when there is insufficient evidence to support a conclusion one way or another.  Id.  Therefore, the Board finds that presumptive service connection is not warranted for basal cell carcinoma of the Veteran's right ear under 38 C.F.R. § 3.316.

Nevertheless, even if a Veteran is found not to be entitled to the regulatory presumption of service connection under 38 C.F.R. § 3.316, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that he sought treatment for blistering on his right ear during service in Spring 1944.  He stated that it was successfully treated with salve and he was returned to duty.  The Veteran has not asserted that he received treatment for his right ear at any other time during service and his October 1945 separation examination was negative for any abnormal findings pertaining to the ears or skin following clinical examination.  Following discharge, the Veteran has not asserted, nor does the evidence indicate, that he received any further treatment or diagnosis of the alleged blistering of the right ear reported during service until he complained of a 3 year history of a non-healing lesion on his right ear in 2006, more than 60 years following his discharge from service.  As such, there is no indication that the Veteran suffered from basal cell carcinoma of his right ear during service or that he has continuously experienced symptoms of that condition since discharge.  

Moreover, contrary to the representative's assertion in the March 2012 brief, there is no medical evidence stating that the Veteran's basal cell carcinoma of the right ear is related to any incident of his active duty service, to include his likely in-service full-body exposure to mustard gas.  Indeed, the September 2011 opinion received from Dr. Eubanks makes no mention of basal cell carcinoma of the right ear.  To the contrary, post-service private treatment records from Dr. Foy dating in the 1990s show that the Veteran was very active working outside, that he did or attempted to run track competitively, that he complained of knee instability "especially when he tried to golf," and that he continued working in the yard and woodcutting - "just not to the same extent that he had in the past."  Accordingly, the record suggests that the Veteran's right ear may have received significant post-service sun exposure.  In this regard, the Board notes that the August 2006 pathology report indicated that the basal cell carcinoma of the right ear had features of actinic keratosis (also known as solar keratosis).  Indeed, when questioned about his possible sun exposure during service at the April 2009 hearing, the Veteran stated that such was minimal on his ears because they were nearly always covered by his helmet.  Moreover, his unit's regimental history stated that from August 1944, while assignments were completed in a wide variety of weather conditions, it was generally unfavorable cold weather.

Here, the only link between basal cell carcinoma of the right ear and the Veteran's military service, to include the Veteran's likely in-service exposure to mustard gas, is provided by the Veteran and is not supported by the overall evidence.  The Board acknowledges the Veteran's sincere belief that basal cell carcinoma on his right ear is attributable to his likely exposure to mustard gas in service.  However, there is no competent medical evidence of record linking the August 2006 diagnosis of basal cell carcinoma to any incident of the Veteran's active service, to include his likely full-body exposure to mustard gas therein.  In this regard, the Board acknowledges that the Veteran is competent to describe his right ear symptomatology during and since service, however, he is not competent to comment on whether such exposure is the cause of his symptoms or disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis and etiology of basal cell carcinoma requires medical expertise to determine, which the Veteran is not shown to possess.  Id. at 1976-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, there is no medical opinion of record linking the Veteran's basal cell carcinoma of the right ear to any incident of his military service and such condition is not a presumptive condition associated with exposure to mustard gas and/or Lewisite.  

In short, there is no competent and credible evidence of basal cell carcinoma of the right ear during service or for nearly 60 years following the Veteran's discharge, and the most probative evidence is against a finding that the current basal cell carcinoma of the right ear is related to any incident of service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is not warranted on any basis. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service connection for a lung condition

Review of post-service VA treatment records reveal a diagnosis of obstructive lung disease upon a VA contract examination in July 2010.  On that occasion, a pulmonary function test (PFT) was performed, however, the examiner stated that the Veteran's effort was poor due to his age and understanding of directions.  The examiner stated that there was a discrepancy between PFT findings and clinical examination which was that overall examination findings suggested that the Veteran's pulmonary function was not that significantly impaired.  The examiner diagnosed age-related obstructive disease.  Despite the examiner's suggestion that PFT findings were not reliable, the examiner stated that DLCO was not done because PFT results were sufficient to evaluate the Veteran's pulmonary status.  The examiner also diagnosed benign granulomatous disease in accordance with objective findings demonstrated on chest x-rays and CT imaging.  The examiner found that the Veteran's benign granulomatous disease and calcified lymph node does not result in any disability and he opined that such diagnosis is less likely than not to have come from the Veteran's exposure to concrete dust during service.  The examiner stated that the granuloma and calcified nodule could have come from any number of things.  The examiner inaccurately stated that there is no history of what the Veteran has done or where he has been since discharge and he could not in good faith acknowledge a condition that is so commonly seen in the general population as to contrive that it is due to the Veteran's 3 years working around concrete during service.  

While the July 2010 examiner suggested that the Veteran's diagnosed mild obstructive lung disease was age-related, he did not provide an opinion as to whether such condition could be of any relation to the Veteran's service, to include his likely exposure to mustard gas therein.  

In October 2011, a statement was received from Dr. Eubanks, MD, who noted that the Veteran was possibly exposed to leaking mustard gas in service.  He reviewed the March 2005 VHA letter associated with the claims folder regarding the health effects among veterans exposed to mustard and Lewisite chemical warfare agents.  Following review of the July 2010 VA examination report and abnormal PFT findings, Dr. Eubanks opined that a possible cause of the Veteran's pulmonary abnormalities is his exposure to mustard gas during service.  

The Board notes that chronic obstructive pulmonary disease (COPD) is a condition presumptively related to the Veteran's likely in-service full-body exposure to mustard gas.  As there is no evidence that this condition is due to the Veteran's own willful misconduct, or any nonservice-related supervening condition or event other than age, and in light of the favorable nexus opinion of Dr. Eubanks, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for this condition have been met. 

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran likely had in-service full-body exposure to mustard gas and he currently has COPD which is presumptively due such exposure.  Accordingly, service connection for COPD is warranted.


ORDER

The reopened claim for service connection for basal cell carcinoma of the right ear, to include as due to in-service exposure to mustard gas and/or Lewisite, is denied.  

Service connection for COPD and benign granulomatous disease, to include as due to in-service exposure to mustard gas and/or Lewisite, is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


